Although I concur in the judgment, I do not concur in that portion of the decision stating that Civ. R. 23 is applicable to habeas corpus actions. The foundation of habeas corpus in Ohio is somewhat different. Both the Ohio statutes and the civil rules as to habeas corpus differ from the federal statutes and the federal rules. It is not necesary, however, to determine herein whether those differences necessitate or justify a different result in Ohio than that which some federal courts have reached applying federal statutes and rules.
Regardless of whether or not habeas corpus may under some circumstance to maintained as a class action, the present action cannot properly be so maintained for the reason set forth in the majority opinion. Additionally, R. C. 2725.05 would tend to preclude habeas corpus as a remedy for the relief sought. *Page 253